MEMORANDUM AND ORDER
MARSH, District Judge.
The petitioner, Gerald Lambert Hines, presents to this federal district court a “Motion for Fair and Speedy Trial or Dismissal of Charges”. The motion is headed “In the Court of Quarter Session in and for Warren County, Pennsylvania”. It appears from the motion that on or about the 17th day of September, 1967, a detainer was filed with the Warden of the Federal Reformatory at Peters-burg, Virginia,
“charging Petitioner with:
One (1) count — Larceny of Cheeks
One (1) count — Forgery
One (1) count — Conspiracy to commit an unlawful act
Said charges a crime [sic] under color of the laws of the Commonwealth of Pennsylvania.”
*591We gather from the foregoing that the petitioner is a federal prisoner in the Federal Reformatory at Petersburg, Virginia, and has been apprised that the Commonwealth of Pennsylvania has notified that institution by way of detainer that he has been charged with violation of the Pennsylvania criminal laws in Warren County, Pennsylvania.
The petitioner wants this court to issue a writ ordering the federal prison authorities to produce the body of the petitioner before this court, and also issue an order directing the prosecuting officers of the Commonwealth of Pennsylvania to speedily bring him to trial in Warren County as guaranteed by the Constitutions of Pennsylvania and the United States.
This court has no power or jurisdiction to thus supervise and so order the prosecuting authorities of Pennsylvania. Neither do we have jurisdiction to grant a writ of habeas corpus to transport a federal prisoner, at the expense of the United States, from a foreign state into Pennsylvania for the purpose of a criminal trial in the Pennsylvania courts.
The motion will be denied.